Title: I. To the President of Congress, No. 49, 19 April 1780
From: Adams, John
To: 


      
       Sir
       Paris April 19. 1780
      
      A Pamphlet has been published, in England, under the Title of “a memorial to the Sovereigns of Europe, on the present State of Affairs, between the old and new World.” It is Said to have been written by Governor Pownal, and, after an Acquaintance with his style, for more than twenty Years, I find So many quaint Words, and unintelligible Expressions, intermixed with so much Knowledge of America, and So many good Thoughts, which are all Characteristic, that I have no doubt, it is his. I will endeavor to give Congress an Account of it.
      He begins with observing, very justly, that at the End of the last War, a new system was formed, both political and commercial, which is now, compleatly formed, that the Spirit of Commerce has become a leading Power, that at that Time the Center of this system was G. Britain, whose Government, might if it had been wise have preserved, the Advantage of being the Center, both of the Commerce and Politicks of the World: but being unwise they disturbed the Course of things, and have not only lost forever that Dominion which they had and might have held, but the external parts of the Empire are one after another falling off, and it will be once more reduced to its Insular Existence.
      On the other hand, this new System of Power, moving round its own proper Center, which is the new World has dissolved, all the forces sent against it by the English, and has formed natural Connections with France and Spain, and other Countries. Founded in nature it is growing, by accellerated motions, into a great and powerful Empire. It has taken its equal station, among the nations of the Earth. Video Solem orientem in Occidente. N. America is a new primary Planet, which taking its Course in its own orbit, must have an Effect upon the orbit of every other, and shift the common Center
      
      
      
      of Gravity of the whole system of the European World. She is de facto, an independant Power, and must be so, de Jure. The Politicians of Europe may reason or negotiate: the Powers of Europe may fight about it: but such Negotiations and Wars will have no Consequence on the right or the fact. It would be just as wise to fight or negotiate for the dominion of the moon, which has been long common to them all, and all may profit of her reflected light. The Independance of America is as fixed as fate: She is mistress of her own fortune, knows that she is so, and will manage that Power which she feels herself possessd of, to establish her own System and change that of Europe. Thus far I think Gov. Pownal Speaks like an oracle—he proceeds.
      If the Powers of Europe, will see the state of Things, and act accordingly, the lives of thousands may be spared, the Happiness of millions secured, and the peace of the World preservd. If not, they will be plunged into a sea of Blood. The War, which is almost gorged between Britain and America, will extend itself to all the maritime Powers, and most probably afterwards to all the Inland Powers, and like the 30 years war, of the 16 and 17th Centuries, will not end, but by a general Resettlement of Interests, according to the Spirit of the new system which has taken Place. Why may not all this be done by a Congress of all Nations, before, as well as after the War?
      Let me observe here to Congress, as I go along, that G. Pownal in this Paragraph, seems to be in that profound state of Ignorance, which all his Nation is manifestly in, of what is passing in the rest of the World. He seems to think that the maritime Powers will be divided upon the American Question, and go to War about it, whereas it is very certain that all the other maritime Powers, are unanimous about, in favour of one side, against England, and I cant think that he supposes England can maintain the 30 years War, against all the maritime Powers—G. Pownal proceeds.
      The final settlement of Power, at a Peace, is never in proportion to the success of Arms. It depends upon the Interposition of Parties, who have not meddled in the War, but who come to the treaty for Peace, brought forward by Intrigue, with the Aid of Jealousy, and counteract, by negotiation the envied Effects of Arms.
      The Britons have forced, the present system, into Establishment before its natural Season. They might have Secured the Attachment of their Plantations for years to come, as Spain by her caution will do: but it was a principal part of the plan, of the confidential Counsellors, in a general Reformation of the Kings Government, to reform the Constitutions of America. They were informed it would lead to War, but they thought it would be a good measure to force the Americans to arms. Conquest, of which they were sure, would give them the Right of giving what Constitutions they thought fit, such as that to Quebec—little foreseeing what a War, it would prove, and still less suspecting, that France and Spain, and all the rest of the World, would interpose.
      None of the Powers of Europe, and few of the most knowing Politicians, have considered, what Effect this Revolution will have on the general system of Europe. Here I believe Govr. Pownal is mistaken. Every Power in Europe, and every Politician in Europe, except those in G. Britain have digested this subject very well. The Govr. goes on. One thing is certain, that on whatever ground the War between Britain and Bourbon began, in whatever course it may take, however long they may continue it, to their mutual destruction, the Americans will never belong to either foedere inequale. Here I hope and trust in God Gover. Pownals Judgement is infallible. He goes on. The Powers of Europe, who will become Parties, before these affairs come to the Issue, will concur in no other settlement, than that these states are an independant sovereign Power, holding a free Commerce equally with all.
      In order to shew, how these matters may, and finally will be settled, he proposes to lay before the Sovereigns, a View of the European and American Worlds; and point out what will be the natural Effects of the Seperation of them, and of the Independance of America, upon the commercial and political state of Europe, and finally to shew how the present Crisis, may by Wisdom and Benevolence, be wrought into the greatest Blessing of Peace, Liberty and Happiness, which the World hath yet seen.
      He professes that he can look to the one and the other of these Worlds, with the same Philosophic Indifference, with which an Astronomer compares the Magnitude and Distances of Planets, free from all Habits, and Prejudices, that possess the Europeans.
      He then proceeds to compare, the new and old World, in point of Magnitude, Spirit, and Power. He says that in measuring, the Magnitude of states too much is ascribed commonly, Extent of Territory, and fruitfulness of Soil.
      That Extent of Dominion, which is most capable, of a Systematical Connection and Communication, has the most natural Greatness.
      The three other Parts of the World, are naturally seperated from each other, and altho once under the dominion of the Romans, as this was an unnatural Exertion, beyond the Resources of human nature it soon dissolved, and they seperated. Europe Asia and Africa, are not only seperated by their local Positions, but are inhabited by distinct Species of human Beings. North and south America, are in like manner naturally divided. North America, is possessed by Englishmen, and this natural Circumstance forms this division of America, into one great Society, the Basis of a great dominion. There is no where in Europe, So great and combined an Interest, communicating through so large a territory, as that in north America. The northern and southern Parts of Europe, are possessed by different nations, actuated by different Sovereignties and systems. Their Intercourse is interrupted, they are at perpetual Variance, Intercourse is difficult over Land, and by Sea. They are cutt off by intervening nations. On the Contrary, when N. America is examined, you find every thing united in it, which forms Greatness. The nature of the Coast and the Winds, renders Communication by navigation perpetual. The Rivers, open an inland navigation, which carries on a Circulation through the whole. The Country thus united, and one part of it, communicating with another, by its Extent of Territory and Variety of Climates, produces, all that nature requires, that Luxury loves, or that Power can employ. All these Things, which the Nations of Europe under every difficulty that a defect of natural Communication, under every obstruction that a perverse artificial System throws in their Way, barter for, are in N. America possessed, with an uninterrupted natural Communication and an unobstructed navigation, and an universal freedom of Commerce by one nation. The naval stores, Timber, Hemp, Fisheries, Salt Provisions of the north. The Tobacco, Rice, Cotton, silk, indigo, fruits and perhaps Wines, Resin and Tar of the South, form a reciprocation of Wants and supplies. The Corn, flour, Manufactures &c. of the middle states, fill up the Communion and compleat its system. They unite those Parts which were before connected, and organize the several parts into one whole.
      The Islands, are no doubt, naturally Parts of this North American Communion. The European Powers, may by Effects of Force, if they can agree, preserve the Property and Dominion of those Islands, for some years, perhaps an Age. But if they quarrell, about them, the whole of the Spanish, Dutch, Danish, French and British Islands, bound in Union, with North America, must become Parts of her system.
      Altho no Symptoms of Revolution at present appear in South America, yet it may be proper to inquire into those internal Circum­stances of its natural and political system, by which it works to Independancy.
      S. America is larger than North, and has more Variety of Climates, and further advanced to a natural Independance of Europe, and is growing into the largest Amplitude of Dominion that this Earth has ever yet Seen. Agriculture, has already produced, here not only an Abundance for home Consumption, but a surplus for Exportation. The Articles of Export, are Wheat, flour, barley, Wine, hemp, tallow, lard, Sugar, Cocoa, fruits, Sweetmeats, pickles, naptha, oil, cotton &c. This Progress of Agriculture has produced Manufactures and Trade. Cordage, Sail cloth of Cotton, Woolen and linnen cloth, hats, Leather, fiance, Instruments of husbandry, tools of Mechanicks &c. As the Population and Culture of Chili, shall increase, the produce of these higher Latitudes and cooler Climates, will enter into the great system, and will compleat the western Side of S. America, possessed by one nation into an object of as much greater magnitude of Wealth and Power, than the English nation possesses in N. America, as it is greater in the Variety and extent of its internal Communication, besides which it will have an uninterrupted Intercourse of East Indian Commerce. N. America has not as yet gone into an active State of manufactures, nor will it for many Years, yet N. America, is more independant in the Spirit of its People, and in Policy. It has only first Seperated from the old World. S. A. is not yet ripe for falling off, nor is it likely to be forced to a premature Revolt, as N. A. has been. As Long as the Ct. of Spain proceeds with the Temper, Address, and Wisdom, which it observes at present, an indolent, luxurious, and Superstitious People, not much accustomed to think of Politicks (tho much more than is generally suspected) will continue in subjection to Government, and commercial Restrictions. But the Natives increasing, beyond any proportion to the Number of old Spaniards; having the executive Power, of all the inferiour Magistracies in their own hands, by their own Election of the magistrates, they have the Power of internal Government in their own hands, and the Government of the sovereign, by his Viceroys, Audiences, Clergy, Army &c., is a meer tenure at good Will. A great Country like this, so advanced in Agriculture, Manufactures, Arts and Commerce, is too large for any Government in Europe to manage by Authority, 4 or 5 thousand miles off. Bacon says, “there are two manners of Securing large territories: the one by the natural arms of every Province; and the other by the protecting arms of the principal State, in which later case commonly the provincials are disarmed. There are two dangers incident to every State, foreign Invasion and inward Rebellion. These two Remedies of state, fall into these two dangers in case of remote provinces, for if such a state rest upon the natural Arms of the Province, it is sure to be subject to Rebellion, or Revolt: if upon protecting Arms it is sure to be weak against Invasion.” Spain as well as England found themselves under the necessity of repealing a Revenue Law which they had made, because they felt that they could not carry it into Execution, by Authority. The disputes between Spain and Portugal, about the Boundaries of the Brazils and the Spanish Provinces, arose from their not being able jointly, to carry into Effect a Pacification. S. America is growing too much for Spain to manage. It has Power to be independent and will be so in fact, when any Occasion shall arise. It will not be after the Manner of N. America, which has become a democratick or Aristocratic Republic. S. A. will be conducted by some injured and enterprizing Genius to Monarchy.
      He proceeds to consider, what he calls, from Ld. Bacon, the Amplitude and Growth of State in North America, and Says that Civilization, next to Union of System and Communication of Parts, constitute it. He compares the Civilization of America with that of Europe, and if I understand him, for he is almost unintelligible, his Conclusion, is true, and just (whatever, Smaller men than he may think of it) that the Civilization of North America is, Superior to that of Europe. When I say that this Conclusion is just I dont mean, that Architecture, Painting, Statuary, Poetry, in one Word the fine Arts, are so well understood, nor that the Mechanick Arts are so well understood and practised by any Individuals in America as they are by some in Europe, nor do I mean that the sciences those of Government and Policy particularly are so learnedly understood by any Individuals in America, as they are by some in Europe: by I mean and I say this, that Arts, sciences, Agriculture, Manufactures, Government, Policy, Commerce are better understood, by the collective Body of the People in America, than they are by that of Europe. And this is the only Way of stating the Comparison of Civilization, and in this Respect America is infinitely further removed from Barbarity than Europe.
      Governor Pownal proceeds. When the Spirit of Civilization began first in Europe, after the Barbarous Ages of the northern Invaders, the Clergy, were the blind leaders to light, and the feudal Lords, the Patrons of Liberty—what Knowledge! what Liberty!—the Instruction of the first, was more pernicious than Ignorance: the Patronage of the last was the Benevolence of a Grazier, who fattens his Cattle, to profit of their Hides, and Bodies. The People held their Knowledge, as they did their Lands by a servile Tenure, which did not permit them to use it as their own. Such was the Source of Civilization in Europe!
      The first movement of Civilization, is the application of Labour to the Culture of the Earth, in order to raise that supply of Food which is necessary for Men in society. The Application of Labour to Architecture, Cloathing, Tools and Instruments is concommitant with this. Marketts, in which a Reciprocation of Wants and surplusses, is accomplished, succeeds. Hence arise, by a further Improvement Artificers and Manufacturers. And in succession a surplus is created beyond what is wanted by the Individuals, or the Community, which produces Commerce, by exchanging this surplus for articles of Conveniency, or Enjoyment, which the Country does not produce.
      By the Violence of the military Spirit, under which Europe was a second time Peopled, the Inhabitants were divided into two Classes, Warriors and slaves. Agriculture was conducted by the latter, Wretches annexed to, not owners of the Soil, degraded Animals! Cattle, Property, not Proprietors! no Interest in their own Reasons, Labour, Time. They had neither Knowledge, nor Motive to make one Effort of Improvement. Improvement in Agriculture, was therefore, many hundred years at a Stand. Although in some Countries of Europe it may seem at present progressive, it is so slow that for Ages it can have no great Effect, except perhaps in England, yet even here the farmer, is absurdly and cruelly oppressed.
      Manufactures, or the Labour of Men in Wool, Iron, Stone, or Leather, were held as the servile offices of Society, and fit only for slaves. These Artificers, were mere Machines of the most arrogant and ignorant Master. They would never make Experiments. So that Mechanicks and Arts, went on for Ages without Improvement.
      Upon the dissolution of the Hanseatic League, the Sovereigns who had seen the Power, which arose from Manufactures and Trade, began to encourage their subjects and invite Strangers, to establish them. Civilization took a momentary start. But the Policy of the Sovereigns, held the Manufacturers, in wretched Condition, by many obstructing Regulations. The Same Policy, affecting to encourage Manufactures, gave them a false help, by setting assises in the produce of Land, which oppressed Agriculture. This Same system of Policy, confined Ingenuity, by making imposing Regulations and taxes on every Motion of Manufactures, on their coming from the Hand of the Workman: on the Carriage: on the sale: on the Return whether in goods or Money. This Policy, was directed to draw into the Treasury of the state, all the Profit, beyond the Labourers subsistance. Commercial Legislation, was directed wholly, to make the subject sell but not buy: export Articles but import Money, of which the state must have the greatest share. Hence exclusive Property of certain Materials of Manufacture, which they called Staple Commodities—hence Monopolies—exclusive Priviledges of trade, to Persons, Articles and Places: exclusive Fisheries:—hence the notions of the ballance of Trade:—and hence the whole Train of Retaliations, restraints on Exportation, Prohibitions of Importation, alien duties, imposts—having thus rendered Communication among themselves almost impracticable, they were forced to look out for foreign settlements—hence Colonies, which might be worked like out farms for the Exclusive benefit of the metropolis, hence that wildest of wild Visions of Avarice and Ambition, the attempt to render the Ocean an Object of Property, a Claim of Possession in it, and Dominion over it. Thus Civilization was obstructed, improvement hindered, and the Light of Genius extinguished. Events may arise which may induce, Governors in Europe, to revise and reform, the hard Conditions of its Imprisonment, and give it Liberty.
      In the new World, all the Inhabitants are free, and allow universal Naturalization to all that wish to be So, and a perfect Liberty of using any mode of Life they choose, or any Means of getting a Livelihood, that their Talents lead them to. Their Souls are their own: Their Reason is their own. They are their own masters: Their Labour is employed on their own Property, and what they produce is their own. Where every Man has the free, and full Exertion of his Powers, and may acquire any Share of Profit or Power, that his Spirit can work him up to; there an unabated Application, and a perpetual Struggle of Spirit sharpens the Wit, and trains the Mind. The Acquisition of Knowledge in Business, necessary to this Mode of Life, gives the Mind, a Turn of Investigation, which forms a Character peculiar to these People. This is called Inquisitiveness, which goes often to Ridicule, but is in Matters of Business and Commerce an usefull Talent. They are animated with the Spirit of the New Philosophy. Their Life is a Course of Experiments, and standing on as high ground of Improvement, as the most enlightened Parts of Europe have advanced, like Eaglets they commence the first Efforts of their Pinnions from a towering Advantage.
      In Europe the poor Man’s Wisdom is despised. The poor Mans Wisdom, is not learning, but knowledge of his own picking up, from facts and nature, by simple Experience. In America, the Wisdom and not the Man is attended to: America is the Poor Mans Country. The Planters here reason not from what they hear but from what they see and feel. They follow what mode they like. They feel that they can venture to make Experiments, and the Advantages of their discoveries are their own. They therefore try, what the soil claims, what the Climate permits, and what both will produce to the greatest Advantage, in this way, they have brought into Cultivation, an Abundance, that no nation of the old World ever did, or could. They raise not only Plenty, and Luxury for their internal supply, but the Islands in the West Indies have been supplied from their Superabundance, and Europe, in many Articles has profited of it. It has had its fish from their seas: its wheat and flour from one part: its rice from another: its Tobacco and Indigo from another: its timber and naval stores from another: olives, oranges, Wines, are introducing by Experiments.
      This spirit of Civilization, first attaches itself to Mother Earth, and the Inhabitants become Land workers. You see them labouring at the Plow, and the Spade, as if they had not an Idea, above the Earth; yet their Minds are all the while, enlarging all their powers, and their Spirit rises as their Improvements advance. Many a real philosopher, politician and Warrior, emerges out of this Wilderness, as the seed rises out of Ground.
      They have also made many improvements in Handicrafts, Tools, and Machines. Want of Tools, and the Unfitness of such as they had, have put these Settlers to their shifts and these shifts are Experiments. Particular Uses calling for some Alteration have opened many a new Invention. More new Tools and Machines, and more new forms of old ones, have been issued in the new than were ever invented in the old in the same space of time.
      The new World hath not turned its labour, into Arts and manufactures, because, their labour employed in its own natural Way can produce those things, which purchase Articles of Arts and manufactures, cheaper, than they could make them, but tho it dont manufacture for Sale, the settlers find Fragments of Time, which they cannot otherwise employ, in which they make most of the Articles of personal Ware and household Use, for home Consumption. When the Field shall be filled with Husbandmen, and the Classes of Handicrafts fully stocked, as there are no Laws which impose Conditions, on which a Man is to become intituled to exercise this or that trade, or by which he is excluded from exercising the one or the other, in this or that place: none that prescribe the manner in which, or the Prices at which he is to work, or that confine him even to the trade he was bred to: the moment that Civilization carried on in its natural Course is ripe for it: the Branch of Manufactures will take Root, and grow with an astonishing Rapidity.
      Altho, the Americans do not endeavour to force the Establishment of Manufactures; yet, following the natural progress of Improvement, they every Year produce a Surplus of Profit. With these surpluses and not with Manufactures they carry on their Commerce. Their fish, wheat, flour, rice, tobacco, indigo, live stock, barrel pork and beef (some of these being peculiar to the Country and staple Commodities) form their Exports. This has given them a direct Trade to Europe, and a circuitous Trade to Affrica and the West Indies.
      The same Ingenuity in mechanicks, which accompanies their Agriculture, enters into their Commerce, and is exerted in Ship building: it is carried on, not only for their own freight, and that of the West Indies, but for sale, and supply a great part of the shipping of Britain; and if it continues to advance, will supply a great Part of the trade of Europe with ships, at cheaper Rates, then they can any where, or by any means, supply themselves. Thus their Commerce, altho under various Restrictions, while they were subordinate Provinces, by its advancing Progress in ship building, hath struck deep roots, and is now shot forth into an Active Trade, Amplitude of state and great Power.
      An Objection. It will be said that the Ballance of Trade, has been at all times, against America, so as to draw all the Gold and silver from it, and for this Reason it cannot Advance in Commerce and oppulence. Answer. America, even while in depressed and restrained Provinces, has advanced its Cultivation to great oppulence, and constantly extending the Channells of its trade and increasing its shipping. Tis a fallacious Maxim to judge of the general Ballance of Profit in commerce by the Motions of one Article of Commerce, the prescious metals.
      These metals, will always go to that Country, that pays the most for them. That Country, which on any sudden Emergency wants Money, and knows not how to circulate any other than silver and gold, must pay the most for them. The Influx of them therefore into a Country, instead of being a Consequence, of the ballance of trade being in its favor, or the Efflux being a Mark, of the Ballance being against it, may be proof of the contrary. The ballance of trade, reckoned by the import or Export of Gold and silver, may in many cases, be said to be against England, and in favour of those Countries to which its money goes. If this Import or Export was the Effect of a final settled account, instead of being, only the transfer of this Article to or from an Account currant, as it commonly is, yet it would not be a mark of the Ballance of Trade. England, from the nature of its Government and the Extent of its Commerce, has established a Credit, on which, on any Emergency, it can give Circulation to paper money, almost to any amount. If it could not, it must, at any rate, purchase gold and silver, and their would be a great Influx of the prescious metals. Will any one say, that this is a Symptom of the ballance of trade being in its favour? but on the contrary, having credit, from a progressive ballance of profit, it can, even in such an Emergency, spare its Gold and silver, and even make a Profit of it, as an Article of Commerce exported. Here We see, the ballance of profit creating a Credit, which circulates as money, even while its gold and silver are exported. If any Event like the late Recoinage of the Gold in England, which called in the old Coin at a better Price than that at which it was circulating abroad, should raise the Price of this Article in England, it will, for the same reason, as it went out, be again imported into England, not as a ballance of Accounts, but as an Article of trade, of which the best profit could at that moment be made. The fact was, that at that Period, quantities of English gold coin, to a great amount, were actually imported into England in bulk; and yet this was no mark of any sudden change of a ballance of trade in favour of that Country.
      The ballance of trade, reckoned by this false rule, has been always said to be against N. America: but the fact is, that their Government profiting of a Credit arising from the progressive Improvements, and advancing Commerce of it (which all the World sees as it is), hath by a refined policy, established a Circulation of Paper Money, to an Amount that is astonishing; that from the immense quantity it should depreciate, is nothing to this Argument; for it has had its Effect. The Americans therefore can spare their gold and silver, as well as England, and my Information says, there is now locked up in America more than three Millions, English Money, in gold and silver, which when their Paper is annihilated will come forth. The Efflux, therefore of gold and silver, is no proof of a ballance against them. On the contrary, being able to go on without gold and silver, but wanting other Articles, without which they could not proceed in their Improvements in Agriculture, Commerce, or War, the gold and silver is in part hoarded, and in part exported for these Articles. In fact, this objection, which is always given as an instance of Weakness in America, under which she must Sink, turns out, in the true state of it, an Instance of the most extensive Amplitude and Growth of state. It would be well for England, if while she tryumphs over this Mote in her Sisters Eye, would attend to the Beam in her own, and prepare for the Consequences of her own paper Money.
      From this Comparison of the Spirit of Civilization, applied to Agriculture, Mechanicks, and Commerce, extended through a large territory, having a free Communication, thro the whole, Governor Pownal asserts, that N. America has advanced, and is every day advancing, to a Growth of State, with a constant, and accellerating Motion of which there has never been any Example in Europe.
      He proceeds to compare the two Countries, in the Progress of Population. In North America Children are a Blessing they are Riches and strength to the Parents. In Europe, Children are a Burden. The Causes of which have been with decided demonstration explained in the “Observations concerning the Increase of Mankind, the Peopling of Countries &c.” which he confirms by Examples of the actual increase,—The Mass. Bay, had of inhabitants in the year 1722, 94,000—in 1742, 164,000, in 1751—when there was a great depopulation both by War and the Small Pox 164,484—in 1761, 216,000—in 1765, 255,500—in 1771, 292,000, in 1773, 300,000.
      In Connecticut, in 1756, 129,994—in 1774, 257,356. These numbers are not increased by strangers, but decreased by Wars and Emigrations to the Westward, and to other states. Yet they have nearly doubled in Eighteen Years.
      In N. York in 1756, 96,776—in 1771, 168,007—in 1774, 182,251.
      In Virginia in 1756, 173,316—in 1764, 200,000—in 1774, 300,000.
      In S. Carolina 1750, 64,000—in 1770, 115,000. In R. Island, 1738, 15,000, in 1748, 28,439.
      As there never was a Militia in Pensilvania, which authentic List of the Population, it has been variously estimated on Speculation. There was a continual Importation for many Years of irish and foreign Emigrants, yet many of these settled in other Provinces: but the progress of population, in the ordinary course, advanced in a ratio between that of Virginia, and that of Mass. Bay. The City of Philadelphia, advanced more rapidly. It had in 1749—2076 houses in 1753—2300 in 1760, 2969 in 1769, 4474, from 1749 to 1753 from 16, to 18,000 Inhabitants—from 1760 to 1769 from 31,318 to 35,000.
      There were in 1754 various Calculations and Estimates made of the No. on the Continent. The sanguine, made the No. one million and an half. Those who admitted less speculation into the Calculation, but adhered closer to Facts and Lists as they were made out, Stated them at one million two hundred and fifty thousand. The Estimate said to be taken in Congress in 1774 makes them 3,026,678—but there must have been great Scope of Speculation in that Estimate. Another, after two or three Years of War, is 2,810,000. Govr. P. thinks that 2,141,307 would turn out nearest to the real amount in 1774. But what an amazing Progress, which in 18 years has added a million to a million two hundred and fifty thousand, altho a War was maintained in that Country for seven years of the term. In this view one sees a Community, unfolding itself, beyond any Example in Europe.
      But the Model of these Communities, which has always taken place, from the Beginning, has enrolled every subject, as a soldier, and trained a greater Part, or 535,326 of these People to Arms, which Number the Community has, not seperate from the civil, and formed into a distinct body of regular Soldiers, but remaining united in the internal Power of the society, a national Piquet guard, always prepared for defence. This will be thought ridiculous by the regular Generals of Europe: but experience hath evinced, that for the very Reason that they are not a Seperate body, but members of the Community, they are a real and effectual national defence. He concludes with Lord Bacon, that the true Greatness of a State consisteth essentially in Population and breed of Men, and where there is Valour in individuals, and a military disposition in the frame of the Community: where all, and not particular conditions and degrees only, make profession of Arms, and bear them in their countrys defence.
      This Country now is an Independant State, that hath taken its equal Station amidst the Nations of the Earth. It is an Empire, the Spirit of whose Government extends from the Center to the extream Parts. Universal participation of Council, creates Reciprocation of universal Obedience. The Seat of Government will be well informed of the State and Condition of the remote and extream parts which by participation in the Legislature, will be informed and satisfied in the reasons and necessity of the measures of Government. These will consider themselves as acting in every grant that is made, and in every tax imposed. This Consideration will give Efficacy to Government, that Consensus Obedientium, on which the permanent Power of Empire is founded. This is the Spirit of the New Empire in America. It is liable to many Disorders, but young and Strong, like the Infant Hercules it will strangle these serpents, in the Cradle. Its Strength will grow with Years. It will establish its Constitution, and perfect Growth to Maturity. To this Greatness of Empire it will certainly arise. That it is removed 3000 miles from its Enemy: that it lies on another side of the Globe where it has no Enemy: that it is Earth born and like a Giant ready to run its Course, are not the only Grounds, on which a Speculatist may pronounce this. The fostering Care with which the Rival Powers of Europe will nurse it, ensures its Establishment, beyond all doubt or danger.
      When a State is founded on Such Amplitude of Territory: whose Intercourse is so easy: whose Civilization, is so advanced: where all is Enterprize and Experiment: where Agriculture has made so many discoveries, of new and peculiar Articles of Cultivation: where the ordinary Produce of bread Corn has been carried to a degree, that has made it a Staple Export, for the supply of the old World: whose Fisheries are mines producing more Solid Riches than all the silver of Potosi: Where Experiment hath invented So many new and ingenious Improvements, in Mechanicks: where the Arts, Sciences, Legislation and Politicks, are Soaring with a Strong and extended Pinion: where Population has multiplied like the Seeds of the Harvest: Where the Power of these Numbers, taking a military Form, shall lift up itself as a young Lion; where Trade of extensive orbit, circulating in its own shipping, has wrought up these Efforts of the Community to an active Commerce: where all these Powers have united and taken the form of Empire: I may suppose I cannot err, or give offence to the greatest Power in Europe, when Upon a Comparison of the state of Mankind, and of the Powers of Europe, with that of America I venture to suggest to their Contemplation, that America is growing too large for any Government in Europe to manage as subordinate. That the Government, of North America, is too firmly fixed in the Hands of its own Community, to be either directed by other Hands, or taken out of those in which it is: and that the Power in Men and Arms, is too much to be forced, at the distance of 3000 Miles. Were I to ask an Astronomer, whether, if a satellite should grow, untill it could ballance with its Planet, whether that globe so increased, could be held any longer by any of the Powers of Nature, in the orbit of a satellite, and whether any external Force could hold it there, he will answer me, directly, No. If I ask a father, whether, after his son is grown up, to full strength of Body Mind and Reason, he can be held in Pupillage, and will suffer himself to be treated and corrected as a Child, he must answer No. Yet if I ask, an European Politician, who learns by Hearsay, and thinks by Habit, whether N. America will remain dependent he answers, Yes. He will have a thousand reasons, why it must be so, altho fact rises in his face to the very contrary. Politicians, instead of being employed to find out reasons to explain facts, are often employed with a multitude about them, to invent and make facts, according to predetermined Reasonings. Truth, however, will prevail. This is not said to prove, but to explain the Fact, so that the Consequences may be seen. The present Combination of Events whether attended to or not, whether wrought by Wisdom into the system of Europe or not, will force its way there, by the Vigour of natural Causes. Europe, in the Course of its Commerce, and even in the internal order and Oeconomy of its Communities, will be affected by it. The Statesman cannot prevent its Existence, nor resist its Operation. He may embroil his own Affairs; but it will become his best Wisdom, and his Duty to his Sovereign and the People, that his measures coincide and cooperate with it.
      The first of the Consequences is, the Effect, which this Empire, become a great naval power, will have on the Commerce, and by Changes in that, on the political system of the old World.
      Whoever understands the Hanseatic League, and its progress, by possessing the commanding Articles of the Commerce of the World; the command of the great Rivers; its being the Carrier of Europe: in consequent active naval Power, that could attract, resist, and even command the landed powers; that it was made up of Seperate and unconnected Towns, included within the dominions, of other States; that they had no natural Communication, and only an artificial Union: whoever considers not only the commercial but naval and political Power, which this League established throughout Europe; will see, on how much more solid a Basis, the Power of North America, stands: how much faster it must grow, and to what an Ascendancy, of Interest, carrying on the greatest part of the Commerce, and commanding the greatest Part of the Shipping of the World, this great commercial and naval Power, must Soon arrive. If the League, without the natural Foundation of a political Body, in Land, could grow by Commerce and navigation to such Power: if, of Parts seperated by Nature, and only joined by Art and Force, could become a great political Body, acting externally with an Interest and Power, that took a lead, and even an Ascendancy in Wars and Treaties? What must N. America, removed at the distance of half the Globe, from all the obstructions of rival powers, founded in a landed Dominion, peculiarly adapted for Communication of Commerce, and Union of Power, rise to in its Progress? As the Hanseatick League, grew to Power, Denmark, Sweeden, Poland, and France, Sought its Alliance (under the common Veil of Pride) by offers of becoming its Protectors. England also, growing fast into a commercial Power, had commercial Arrangements by Treaty with it. Just So now, will the Sovereigns of Europe, just so have, the Bourbon Compact, the greatest Power in Europe, courted the Friendship of America. Standing on Such a Basis, and growing Up, under Such Auspices, one may pronounce of America, as was said of Rome—Civitas, incredibile est memoratu, a deptà Libertate quantum brevi creverit. I mark what may be, by what has been.
      In the Course of this American War, all the Powers of Europe, at least the maritime powers, will one after another, as some of the first leading Powers have already done, apply to the States of America, for a share in their trade, and for a Settlement of the Terms on which they may carry it, on with them. America, will then become the arbitress of the commercial (and perhaps as the seven United Belgic Provinces were in the Year 1647) the mediatrix of peace, and of the political business of the World.
      If N: America follows the Principles on which Nature has established her; and if the European Alliances which she has already made do not involve her in, and Seduce her to, a Series of Conduct destructive of that System, which those Principles lead to; She must observe, that as Nature hath seperated her from Europe, and hath established her alone on a great Continent, far removed from the old World, and all its embroiled Interests and wrangling Politicks, without an Enemy or a Rival or the Entanglement of Alliances. 1. That it is, contrary to her Interest and the nature of her Existence, that she should have any Connections of Politicks with Europe, other than merely commercial; and even on that ground, to observe inviolably the Caution of not being involved, in Either the quarrells, or the Wars of the Europeans. 2. That the real State of America is, that of being the common Source of supply to Europe in general; and that her true Interest is therefore that of being a free Port to all Europe at large; and that all Europe at large should be the common Market for American Exports. The true Interest, therefore of America, is, not to form any partial connections, with any Part to the Exclusion of the rest. If England had attended to her true Interest, as connected with that of America, she would have known, that it is the Commerce, and not the Conquest of America, by which she could be benefited; and if she would even yet, with temper listen to her true Interest, she would still find, that that Commerce would, in a great measure continue with the Same benefit, were the two Countries as independent of each other as France and Spain, because in many Articles, neither of them can go to a better Market. This is meant, as under their present Habits and Customs of Life. Alienation may change all this.
      The first great leading Principle will be, that N. America will become a free Port to all the nations of the World, indiscriminately; and will expect, insist on, and, demand, in fair Reciprocity, a free market in all those nations with whom she trades. This will, if she forgets not, nor forsakes her real nature, be the Basis, of all her commercial Treaties. If she adheres to this Principle, she must be, in the course of time, the chief Carrier of the Commerce of the whole World: because, unless the several powers of Europe, become to each other, likewise, free Ports and free marketts, America alone will come to and act there, with an ascendant Interest that must command every Advantage to be derived from them.
      The Commerce of N. America, being no longer the Property of one Country only: her Articles of supply will come freely, and be found now in all the markets of Europe: not only moderated by, but moderating the Prices of the like Articles of Europe. The Furs and Peltry, will meet those of the north East part of Europe; and neither the one nor the other can any longer be estimated by the Advantages to be taken of an exclusive Vent. Advantages of this Kind, on Iron, and naval Stores, have frequently been aimed at by Sweeden: and the monopoly in them was more than once used as an Instrument of Hostility against England, which occasioned the bounties on these Articles, the Growth of America, which gave rise to the Export of them from America: when they come freely to the European marketts, cooperating with the Effect which those of Russia have, will break that monopoly, for Russia, by the Conquest of Livonia, and the Advancement of her Civilization, has become a source of supply, in these Articles, to a great Extent. All Europe by the Intervention of this American Commerce, will find the good Effects of a fair Competition, both in Abundance of Supply, and in moderation of Price. Even England who hath lost the monopoly, will be no great loser on this score: she will find this natural Competition as advantageous to her, as the monopoly, which, in bounties, and other costs of protection she paid so dear for. Ship building and navigation, haveing made such progress in America, that they are able to build and navigate cheaper than any country in Europe, even than Holland with all her Aeconomy. There will arise a Competition in this branch of com­merce. In this branch the dutch will find a powerful Rivalry, from that maritime people the Americans. They will also find, in the Marketts of Europe, a Competition in the branch of the Fisheries. The Rice and Corn, which the Americans have been able to export, to an Amount that Supplied, in the European market, the defect arising from England’s withholding her Exports, will keep down depressed the Agriculture of Portugal and Spain, and in some measure of France, if the policy of those Countries does not change the Regulations, and order of their internal Oeconomy. The peculiar Articles, to be had as yet from America only, which Europe so much seeks after, will give the Americans the command of the market in those Articles, and enable them, by annexing assortments of other Articles, to produce these also, with Advantage in these marketts. The refuse fish, flour, Maize, meat, live stock, lumber &c., all carried in American shipping to the W. India Islands: the African slaves, carried by a circuitous trade, in American Shipping also to the W. India marketts: taking from thence the molasses: aiding those Islands with American shipping, in the Carriage of their produce, must ever command and have the Ascendency in the Commerce of that Part of the World, if this Ascendency even Stops here. The cheap manner, in which the Americans produce their Articles of Supply: the low rates at which they carry them to Europe, Selling also their shipping there: the small Profits at which their merchants are content to trade, must lower the price of the like Articles in Europe: oblige the European merchants to be content with less profit: occasion some Reform in the Oeconomy of Europe in raising and police in bringing to market, the native Articles of supply. But further the Americans, by their Principle of being a free port in America, and having a free market in Europe; by their Policy of holding themselves, as they are remote from all the wrangling Politicks, So neutral in all the Wars of Europe: by their Spirit of Enterprise in all the quarters of the globe, will oblige the Nations of Europe to call forth within themselves such a Spirit, as must entirely change its commercial system also.
      But will a people whose Empire Stands Singly predominant on a great Continent, who before they lived under their own Government, had pushed their Spirit of Adventure in Search of a N. West Passage to Asia, which as their own discovery, they meant to have claimed as their own peculiar Right, Suffer in their borders the Establishment of such a monopoly as the European Hudsons Bay Company? Will that Spirit which has forced an extensive commerce in the two bays of Honduras and Compeachy, and on the Spanish main, and who have gone to Falklands Islands in search only of Whales, be stopped at Cape Horn, or not pass the Cape of good Hope? It will not be long after their Establishment as an Empire, before they will be found trading in the south Sea and in China. The Dutch will hear of them in Spice Islands, to which the Dutch can have no Claim; and which those Enterprising People will contest, on the very ground, and by the very Arguments, which the Dutch used to contest the Same Liberty against Portugal. By the Intercourse and Correspondence which there will be between Europe and America, it will be as well known, as Europe: by attention to the Winds, Currents, the Gulph Stream and its Lee Currents, the Passage will be better understood and become shorter: America will seem every day to approach nearer and nearer to Europe. When the Alarm which the Idea of going to a Strange and distant Country gives to a Manufacturer or Peasant, or even a Country Gentleman, shall be thus worn out; a thousand attractive motives respecting a settlement in America, will raise a Spirit of Adventure, and become the irresistable Cause of a general Emigration to that World. Nothing but Some, future, wise and benevolent Spirit of Policy in Europe, or Some Spirit of the Evil one, which may mix itself in the Policy of America can prevent it. Many of the most usefull enterprising Spirits, and much of the active property will go there. Exchange hath taught the statesmen of the World long ago, that they cannot confine money, and the Governments of Europe, must fall back to the feudal Tyranny, in which its own people are locked up, and from which all others are excluded, or Commerce will open a Door to Emigration.
      These Relations of Things—these Legesque et foedera rerum, are forming what Governor Pownal concieves to be the new System. The sublime Politician, who ranges in Regions of predetermined systems—the man of the World, narrowed by a selfish Experience, worse than Ignorance will not believe him: and it is but slowly, that Nations relinquish any System, which hath derived Authority from time and habit. Those Sovereigns of Europe, who have despised the Awkward Youth of America, and neglected to form Connections, and interweave their interests with those of these rising states, shall find the system of this new Empire, obstructing and superseding the old system of Europe, and crossing all their Maxims and measures, they will call upon their Ministers Come Curse me this people, for they are too mighty for me. The Spirit of Truth will answer, How shall I curse whom God hath not cursed? How shall I defy whom the Lord hath not defied? From the Top of the Rock I see them, from the Hills I behold them. Lo! the people shall dwell alone, and shall not be reckoned among the nations. On the Contrary, those Sovereigns, who shall see things as they are, and form, if not the earliest, yet the most sure and natural Connection with America, as an Independant State, the Markett of, and a free Port to Europe: as that Being which must have a free markett in Europe, will become the principal leading Power in Europe, in regulating the Courses of the rest, and in settling the common Center of all.
      England is the state that is in those Circumstances and in that situation. Similar Modes of living and thinking, manners and fashions, Language and Habits, all conspire naturally to a rejuncture by Alliance. If England, would treat America as what she is, she might still have the Ascendancy in trade and navigation: might still have a more solid and less invidious power than that magni nominis Umbra, with which she braves the whole World. She might yet have an active leading Interest among the powers of Europe. But she will not. As though the Hand of Judgment was upon her, England will not see the things which make for her peace. France, and other States will follow the Example, acknowledging these states to be what they are, has formed Alliances with them on terms of perfect Equality and Reciprocity. And behold the Ascendant, to which she directly arose, from that politick Humiliation. There never was a wiser or firmer Step taken by any established power, than that which the new states in America took, for their first footing in this Alliance: there never was more Address, Art, or Policy shown by any State, than France has given Proof of in the Same; when both agreed and became allied on terms, which exclude no other Power, from enjoying the Same Benefits, by a like Treaty. Can it be supposed that other States, conceiving that the exclusive trade of England, to America, is laid open, will not desire, and have their share? They certainly will. Here then are the Beginnings of changes in the European System.
      There are two Courses in which, this general Intercourse of Commerce, between Europe and N. America, may come into operation: one, by particular Treaties of commerce: the other by all the maritime States of Europe, previous to their engaging in a War, or upon the general Settlement of a Peace, meeting in Some Congress to regulate among themselves, as well as with north America, the Free Port on one Hand, and the free Markett on the other; as also general Regulations of Commerce and navigation, Such as must Suit this free trader, now common to them all, indifferently, and without preference. Such Regulations, must exclude all Monopoly of this Source of Supply and Course of Trade; and So far make an essential Change in the commercial System: such Regulations, not having Reference only to America, but reciprocal References between all the contracting Parties, trading now under different Circumstances, and Standing towards each other in different Predicaments, must necessarily change the whole of that System in Europe.
      The American will come to market in his own ship, and will claim the Ocean as Common; will claim a navigation restrained by no Laws, but the Law of Nations, reformed as the rising Crisis requires: will claim a free Market, not only for his Goods but his ship, which will make a Part of his Commerce. America being a free Port to all Europe, the American will bring to Europe not only his own peculiar Staple produce, but every Species of his produce, which the market of Europe can take off: he will expect to be free to offer to Sale in the European markett, every Species of wrought materials, which he can make to answer in that markett: and further as his commerce subsists by a circuitous Interchange with other Countries and Regions, whence he brings Articles, not Singly for his own consumption, but as exchangeable Articles, with which to trade in foreign marketts; he will claim as one of the conditions of the free markett, that these foreign Articles, as well as his own produce shall be considered as free for him to import in his own shipping: to such markett. Those states who refuse this at first, Seeing others acquiesce in it, and Seeing also how they profit by having Articles of supply and Trade brought So much cheaper to them, will be obliged, in their own defence, and to maintain their ballance in the commercial World, to acceed to the Same Liberty. Hence again, even if the American should not, by these means, become the ascendant Interest in the Carrying Trade, and in shipping and Seamen, a most essential change must arise in the European System.
      The American, raises his produce, and navigates cheaper than any other can: his Staples, are Articles which he alone can Supply: these will come to market assorted with others, which he thus can most conveniently supply; and unless the same freedom of trade which he enjoys, be reciprocally given and taken by the European powers, among each other, he will come to the European market on terms, which no other can, but Europe will be affected, benefited and improved by his manner of trading. The peculiar Activity of the American, will raise a Spirit and activity among those who come to the same market. That peculiar turn of Character, that Inquisitiveness, which in business animates a Spirit of investigation to every extent, and the minutest detail, enables them to conduct their dealings, in a manner more advantageous, than is usually practiced by the European merchant. They acquire a Knowledge not only of the marketts of Europe, i.e. of the Wants and supplies, how they correspond, and of their relative values; but they never rest, till they are possessed of a knowledge of every Article of produce and manufacture, which comes to those marketts; untill they know the establishments, the operations and the prices of labour, and the profits made on each, as well, or even better, than merchants of the Country themselves. A little before the War, several of the American Merchants, especially those of Pensilvania, sending some of their own house to England, became their own factors, went immediately to the Manufacturers in Birmingham, Wolverhampton, and Sheffield; to the woolen manufacturers in Yorkshire and Lancashire: to those of Liverpool: and those in the west: and opened an immediate traffic with them at the first hand. This same Spirit of Investigation and Activity, will actuate their dealings in every other country of Europe. The Effect of this, instead of being disadvantageous, to those countries, will become a general blessing, by raising a more general competition, and diffusing a more proportional share of profit, between all ranks of the industrious. While trade is solely in the hands of the merchant, he bears hard on the purchaser, by his high profit, and oppresses the manufacturer, by the little share, he allows him. The merchant grows rich and magnificent, makes a great Bustle and figure. It can never be well, where Merchants are Princes. The more the merchant can make by high profit, the less quantity will he carry to market. Whereas, when Commerce shall be free, and by the mixture of this american Spirit, trade runs, with fair competition in a broad channell the merchant must make his Way by being content with small profit, and by doing a deal of business on those small profits. The consumer and manufacturer will come nearer together. The one will save an unreasonable Advance and the other obtain a more equal share of profit. More work will be done: the profits of Industry more equally distributed, the circulation will spread thro the lesser vessels, and Life Health and Growth promoted.
      If these operations take this Course, it will be needless to point out to the shrewd Speculations of the Merchants what their conduct must necessarily be: but it will behove Statesmen, to be aware, that they do not Suffer the merchant to persuade them, that the Commerce is languishing, merely because there is not the same parade of Wealth, in such dazzling Instances. Let them look to the marketts of supply, and see if there is not plenty. Next to the rude produce which is the Basis of manufactures, and enquire, whether, while more and more Industry is daily called forth, it is not employed and more adequately paid by a free and extended Vent? While the No. and ingenuity of manufacturers increases, they do not all live more comfortably, so as to have and maintain increasing families? Whether population does not increase. Let them, in future guard against the exclusive temper of Trade. The political founders of the old System, were totally ignorant of this principle of commerce. It was Wisdom with them to render their neighbours and customers poor. By a wretched System of taxation they effectually prevented the Stock of labour and profit from accumulating. But if the Statesmen of the present enlightened Age, will follow, where Experience, leads to truth and right, they will throw the Activity of Mankind into its proper course of productive labour. When man has the liberty of exerting his Industry and Ingenuity, as he can make them the most productive, finds a free Market, and his Share of profit, then is the ground duly prepared for Population, opulence, and Strength. Then will the Sovereigns of Europe find their Interest, and their Power in their Peoples Happiness.
      If the Sovereigns of Europe, should find in the Example of England, that the System of Colonies in distant regions for the Purpose of Monopolies, is at an end, and turn their Attention, to give Exertion to their own internal powers like the police of China, cultivate their waste lands, improve Agriculture, encourage manufactures, abolish Corporations: as all the remnants of Barbarism, shall be removed, the powers of the Community will create those surpluses which will become the Source, and open the channells of commerce. If they should see in the Examples of Spain and England, the Disappointments of attempts to establish a Monopoly of navigation, by the force of laws, instead of creating or maintaining it, by the Spirit of an active commerce: that all the Prohibitions by which they labour to oppress their neighbours do but depress themselves, they may come to think, that giving Freedom and Activity to commerce, is the true System of every commercial Country. Suppose them, checked in their Career of War, hesitating on the Maxims of their old system: perceiving that the Oeconomical Activity in Europe, is on the Turn to take a new Course: feeling the force of an active commerce; finding themselves under the necessity of making Some reform, should begin to Speculate, how, amidst a Number of Powers of Trade, Shifting their Scale, an even ballance may be formed, and Secured. How amidst a number of Interests, floating on the Turn of this great Tide in the Affairs of Men, an equal level may be obtained. If on a review of their old System, they should perceive how it is prepared for change—they may find that Commerce, which might have risen by Competition, Industry, Frugality and ingenuity, hath long been an exclusive, Scrambling rivalship. Instead of being an equal, Communication concentring the Enjoyments of all regions and climates, and a Consociation of all nations in one Communion of the blessings of Providence: when actuated as it has been by a selfish Principle, it hath been to the Nations an occasion of Jealousies; alternate depressions of each others Interests, and a never ceasing Source of Wars, perhaps they may also see that treaties, of Peace have been but truces, and guarrantees so many entangling preparations for future Wars. On the other hand, they should see with pleasure, that the manners of mankind, softening by degrees have become more humanized; their Police more civilized: and altho many of the old oppressive Institutions of Government, as they respect Husbandmen, Manufacturers, Merchants, Marketts and Commerce, have not yet been formally abolished; yet that Practice, by various Accommodations, have abrogated their most mischeivious operations. That the Activity of Man finds every day, a freer Course: that there are a thousand Ways, which altho pride will not open, prudence will connive at, through which the intercourse of Marketts finds every year, a freer vent: and that the active Spirit of commerce is like the Spirit of Life, diffusing itself through the whole Mass of Europe. They will find there is an End of all their monopolizing Systems. They will see that any one of the powers of Europe, who would aim to deal with the rest of Mankind with an unequal ballance; will only find, that they have raised among their neighbours, a Jealousy that shall conspire to wrest that false ballance out of their hands, and to depress them down again, to a level with the rest of the World. The Cities of Italy, the Low Countries, Portugal, Holland, England, have all, for their period, as commercial powers, arisen above the common Level, but pressing with a Weight which was felt as unequal by those below them; they have each in its turn found, even in the moment of their highest Elevation a general rising all around them, and themselves sinking to the common level. Statesmen must see, how much it is the interest of all, to liberate each other, from the Restraints, Prohibitions and Exclusions, by which they have aimed to depress each other. They will see, that the most advantageous Way, which a landed nation can take, to encourage and multiply Artificers, Manufacturers and Merchants of their own, is to grant the most perfect freedom, to the Artificers Manufacturers and merchants of every other nation. That a contrary Practice, lowers the value of their own internal Productions, by raising the prices of all things which must be bought with them: and gives to the Artificers, Manufacturers and merchants a monopoly against their own farmers. Seeing this they will encourage Population, and an universal naturalization and liberty of Conscience. If nature has so formed man, and Policy, Society, that each labouring in his line, produces a surplus of Supply, it is both perfect Justice and Policy, that men and nations should be free, reciprocally to interchange it. This communion of nations, is a right which may be enjoyed, in its genuine spirit and utmost extent, except in time of War, and even then to a great degree, without interfering in the political and civil power of the World. The Spirit of those exclusive Laws of navigation will appear as the Spirit of piracy. The common ocean, incapable of being defined, or of a Special occupancy, or of recieving exclusively the labour of any Individual, Person or state, is incapable of becoming an Object of Property—never an object of Dominion: and that, therefore, the ocean, should in policy, as it is in fact, remain common and free. Pervium cunctis Iter. If it should be seen that the commercial system of Europe is changing, and in Wisdom and policy ought to be changed: that the great Commerce of North America emancipated from its provincial state, not only coincides with, but is a concurring cause of this change; that the present Combination of Events form a Crisis, which Providence with a more than ordinary Interposition hath prepared: and that Heaven itself Seems to call upon sovereigns to cooperate with its gracious Providence, if they should be convinced that there is nothing so absurd as Warring against each other about an object, which as it is Seperated from Europe, will have nothing to do with its Broils, and will not belong exclusively to any of them. If listening to this Voice, which as that of an Angel, announcing Peace and good Will to mankind, summons them to leave off the endless useless operations of War: to consider the present Crisis as an object of Council and not of War and therefore to meet in Communications and Intercourse of their reasoning Powers.
      The Maritime Powers, must, before Peace respecting America, and the mixed Interests of Europe and America, can be even treated of, convene by their Consuls, Commissioners or other Ministers, in order to consider the Several points on which the War broke out—the points in Claim, and in contest, the points on which they may safely suspend Hostilities, and those which must form the Basis of Treaty, and which will enter into the future System, and on which Peace may not only made, but established among the nations of the Atlantic ocean.
      Will not, Reason and Benevolence, then, in which true Policy and their right and best Interest is included, Suggest to their Hearts; and actuate their Councils to convene a Congress before they are engaged in further Hostilities before the devastation of War extends Ruin and misery yet farther. Some such measure, as led the great trading Bodies of Europe to convene in a Congress, which gave rise to the Hanseatic League, is not out of the Course of public business but is, what the Nature of the present crisis, in a more than ordinary necessity, requires. Whether Some general council, on the model of that concerted between the great Henry of France and Elizabeth of England, two as noble Spirits and as wise Politicians as the World hath Since Seen, should not now be proposed, not indeed a Council of Administration, for regulating and conducting a general political system of all Europe, but a Council of Commerce, for Europe and N. America exclusive of every point of Politicks. As such it should remain, a standing perpetual Council of deliberation and Advice, and a seat of Judicial Administration common to all. Also a Great and General Court of Admiralty, to take Cognizance of Disputes, and offences, which shall be committed against the general laws of trade.
      Such a Council might not only prevent, a most dreadful general War, which Seems to be coming on in Europe (by the Way a very great mistake) but might be forever a means of preventing, future occasions of War, from commercial quarulls, the present vague State of the marine Law of nations, seems to be such, as creates a necessity of such a measure. At present all Principle, Rule and Law, seems to be as much lost, as if the nations were fallen back to the old State of Piracy, under their old Barbarism. Europe cannot, even in War, go on under the present Abrogation of all treaties, and all the Laws of nations.
      The Cardinal Points which will come under deliberation will be 1. how far in Right and Policy, it may be best for all to establish, the Mare liberum: and how far each Nation (providing for the property and Dominion, which they hold in Bays and Harbours,) may acceed to this Establishment, as a law of nations. 2. how far the universal Jus navigandi may be established 3. This will lead to deliberation on the Libertas universalis Commerciorum Free Ports and Free Marketts. Next Port Duties and Toll Marketts. It will be best by degrees to abolish all Port duties, and raise their revenues by Exise, Tailles, &c. and other internal Sources of finance, immediately laid on the Consumer. This measure would make that Country which adopted it a free port a circumstance very desirable to every well Wisher to his Country. They will deliberate first, on the Nature and Extent of the conditional grants of Priviledges of Trade, which, Under the Air of Protection, they shall offer to America: Under this Idea, they must settle with her, and amongst each other quite new Arrangements of Tarifs, &c.
      Voila tout ce qu’on peut raisonablement, exiger. Il n’est au pouvoir, de l’humanité, que de preparer, et agir. Le Succes est l’ouvrage d’un main plus puissante. Sulli. Liv. 30.
      Finis.
      In a former Letter I have given Congress, some Observations on a Letter of Mr. H. This contains an Account of the substance of a Volume of Governor Pownall, which as the Book is not my own I cannot send to Congress as I wish to do. Both have Relation to the Object of my Mission. These two Gentlemen have both declared themselves, in Parliament for pacific measures, but from some sentiments in these Writings, it is not very likely they will succeed. Both seem to be wholly uninformed of the State of Europe. Both seem to suppose that the Powers of Europe, the maritime Powers will go to War, with the English against us and our Allies. Congress were fully informed last August that there was no danger of this. The late Declaration of the Ottoman Port, of the Empress of Russia, and the measures taking by the other maritime Powers demonstrate that the Information Congress then received was right, and the Imaginations of these Writers of general Wars are groundless. There may be indeed some danger, that the Pride and Obstinacy of the English, may involve every maritime Power, in a War as well as a league against them.
      I have the Honour to be, with entire Respect and Attachment, sir your most obedient and humble servant.
      
       John Adams
      
     